Press Release For immediate release InvescoLtd. Announces August 31, 2011 Assets Under Management Investor Relations Contact: Jordan Krugman 404-439-4605 Media Relations Contact: Doug Kidd 404-479-2922 Atlanta, September 12, 2011 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $629.4 billion, a decrease of 3.6% month over month. The decrease largely resulted from the effects of negative market returns. FX decreased AUM by $1.5 billion during the month. Long-term net flows, excluding ETF, UIT, and Passive AUM, were modestly positive for the month. Total average assets for the quarter through August 31 were $641.9 billion and average assets excluding ETF, UIT and Passive for the quarter through August 31 were $549.1 billion. Total Assets Under Management (in billions) Total Equity Fixed Income Balanced Money Market Alternatives August 31, 2011(a) $ (b) $ July 31, 2011 $ June 30, 2011 $ May 31, 2011 $ Assets Under Management – Excluding ETF/UIT and Passive (in billions) Total Equity Fixed Income Balanced Money Market Alternatives August 31, 2011(a) $ (b) $ July 31, 2011 $ June 30, 2011 $ May 31, 2011 $ Assets Under Management – ETF, UIT and Passive (in billions) Total Equity Fixed Income Money BalancedMarket Alternatives August 31, 2011(a) $ July 31, 2011 $ June 30, 2011 $ May 31, 2011 $ (a) Preliminary – subject to adjustment. (b) Preliminary - ending money market AUM includes $68.3 billion in institutional money market AUM and $4.5 billion in retail money market AUM Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in more than 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. ###
